IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :             No. 2199 Disciplinary Docket No. 3
                Petitioner      :
                                :
           v.                   :             No. 44 DB 2015
                                :
                                :
JOSEPH R. REISINGER,            :             Attorney Registration No. 1863
                Respondent      :             (Luzerne County)

                                       ORDER
PER CURIAM


       AND NOW, this 11th day of September, 2015, upon consideration of the

responses to a Rule to show cause why Respondent should not be placed on temporary

suspension, the Rule is made absolute and it is ordered that:

       1.     Respondent is placed on temporary suspension until further definitive

action by this Court;

       2.     Respondent shall comply with the provisions of Pa.R.D.E. 217; and

       3.     The President Judge of the Court of Common Pleas of Luzerne County

shall enter such orders as may be necessary to fully protect the rights of Respondent’s

clients or fiduciary entities with which he is involved. See Pa.R.D.E. 217(g).

       The Petition for Permission to Amend Respondent’s Response to Petition for

Emergency Temporary Suspension is GRANTED.

       This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.